Exhibit 10.35
WAIVER AND AMENDMENT NO. 5
TO
CREDIT AGREEMENT
THIS WAIVER AND AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Amendment”), dated as
of the 31st day of July, 2009, is by and among BALDWIN TECHNOLOGY COMPANY, INC.,
a Delaware corporation (“Parent”), BALDWIN GERMANY HOLDING GMBH, a German
company (“Newco”), BALDWIN GERMANY GMBH, a German company (“BGG”), BALDWIN
OXY-DRY GMBH (formerly known as “OXY-DRY MASCHINEN GMBH”), a German company
(“Oxy-Dry GmbH”, and, collectively with the Parent, Newco and BGG, the
“Borrowers”), the other Credit Parties (as defined in the Guaranty and
Collateral Agreement (as defined below)) a party hereto, the Lenders (as defined
in the Credit Agreement referred to below) signatory hereto and BANK OF AMERICA,
N.A., a national banking association (as successor-by-merger to LASALLE BANK
NATIONAL ASSOCIATION), in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.
PRELIMINARY STATEMENTS
A. The Borrowers, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement, dated as of November 21, 2006, as amended by that
certain (i) Amendment to Credit Agreement dated as of December 29, 2006,
(ii) Waiver, Consent and Amendment No. 2, dated as of April 18, 2007 (“Amendment
No. 2”), (iii) Waiver, Consent and Amendment No. 3 to Credit Agreement dated as
of January 3, 2008, (iv) Amendment No. 4 to Credit Agreement dated as of
February 26, 2008 and (v) Modification and Limited Waiver Agreement dated as of
March 31, 2009, as amended and restated as of May 15, 2009 and amended on
June 22, 2009 (such Modification and Limited Waiver Agreement, as so amended and
restated and as so amended, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Modification and
Limited Waiver”);
B. The term “Credit Agreement” as used in this Amendment shall mean such Credit
Agreement as amended as set forth in paragraph A above.
C. The Guaranty and Collateral Agreement (as defined in the Credit Agreement)
was amended pursuant to an Amendment No. 1 to Guaranty and Collateral Agreement,
dated as of June 24, 2009 (the “Amendment No. 1 to Guaranty and Collateral
Agreement”).
D. The Borrowers, the Administrative Agent and the Lenders party hereto desire
to further amend the Credit Agreement, as hereafter set forth, and each of the
Borrowers, the Administrative Agent and such Lenders is willing to do so upon
the terms and conditions set forth in this Amendment; and
E. The Borrowers have requested that the Administrative Agent and the Lenders
waive the “Specified Events of Default” set forth in the Modification and
Limited Waiver, and the Administrative Agent and the Lenders are willing to
waive such “Specified Events of Default” upon the terms and conditions set forth
in this Amendment.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
DEFINITIONS
1.01 Capitalized terms used in this Amendment and not defined herein shall have
the meanings ascribed to such terms in the Credit Agreement unless otherwise
stated herein.
ARTICLE II
AMENDMENTS
2.01 Amendment to Section 1.1: Addition of New Definitions. Section 1.1 of the
Credit Agreement is hereby amended by adding the following new definitions (to
be inserted in proper alphabetical order):
Amendment No. 5 means that certain Waiver and Amendment No. 5 to Credit
Agreement dated as of July 31, 2009, among Borrowers, the other Credit Parties a
party thereto, the Lenders signatory thereto and the Administrative Agent, as
amended, restated, supplemented or otherwise modified from time to time.
Currency Adjusted Net Sales means, with respect to any period, the net sales of
the Parent and its Subsidiaries for such period on a consolidated basis. Such
Currency Adjusted Net Sales shall, subject to the immediately succeeding
sentence, be calculated in accordance with GAAP in a manner consistent with how
net sales were calculated in the financial statements delivered pursuant to
Sections 10.1.1 and 10.1.2 prior to the Fifth Amendment Effective Date.
Notwithstanding the foregoing, (i) sales for June of 2009 made in currencies
other than Dollars shall be converted to Dollars using the exchange rates set
forth in the projections for June of 2009 previously delivered to the Lenders
and (ii) sales made on or after July 1, 2009 in the following currencies shall,
for purposes of calculating Currency Adjusted Net Sales, be converted to Dollars
using the following respective exchange rates (which exchange rates are referred
to herein as the “Specified Assumed Exchange Rates”):

          Foreign Currency   Exchange Rate (per Dollar)  
 
       
GBP
    0.61  
AUD
    1.36  
JPY
    99.31  
SEK
    7.36  
HKD
    7.77  
RMB
    6.84  
EURO
    0.73  
REAL
    2.06  
RUPEE
    46.82  
SING
    1.46  
CHF
    1.12  

 

-2-



--------------------------------------------------------------------------------



 



Excess Cash Flow means, without duplication, with respect to any applicable
Fiscal Year of the Parent and its Subsidiaries, (a) EBITDA with respect to such
Fiscal Year minus (b) the consolidated Capital Expenditures of the Parent and
its Subsidiaries during such Fiscal Year to the extent such Capital Expenditures
are permitted by this Agreement and are not financed with the proceeds of Debt
(other than Revolving Loans), minus (c) Interest Expense (whenever accrued)
actually paid in cash by the Parent or its Subsidiaries in such Fiscal Year,
minus (d) to the extent not deducted in determining such EBITDA, any scheduled
permanent principal payments (but excluding for the avoidance of doubt any
mandatory prepayments required under Section 6.2.2) actually paid in cash by the
Parent or its Subsidiaries in respect of Total Debt (other than the Revolving
Loans or other revolving indebtedness) permitted under this Agreement, minus
(e) any voluntary prepayments (if any) of the Term Loans made by Newco in such
Fiscal Year and any voluntary prepayment of the Revolving Loans made in such
Fiscal Year and after the Fifth Amendment Effective Date but only to the extent
that the applicable Revolving Commitments are simultaneously and permanently
reduced by the amount of such prepayment, minus (f) consolidated income taxes
and franchise taxes (to the extent in lieu of income taxes) actually paid in
cash by the Parent or its Subsidiaries in such Fiscal Year, plus (in the case of
extraordinary items consisting of a gain or income) and minus (in the case of
extraordinary items consisting of a loss or expense) (g) the cash component (if
any) of any extraordinary item (but excluding, in each case, any extraordinary
item covered by clause (h) below) in such Fiscal Year, minus (in the case of a
gain) and plus (in the case of a loss) (h) any gain or loss from any Asset
Disposition in such Fiscal Year, minus (i) any restructuring charges or
restructuring expenses paid in cash by the Parent and its Subsidiaries in such
Fiscal Year to the extent such charges or expenses are added-back in calculating
EBITDA pursuant to clause (vii) of the definition of EBITDA and minus (i) any
Fifth Amendment Expenses (as defined in the definition of EBITDA) paid in cash
by the Parent and its Subsidiaries in such Fiscal Year and added-back in
calculating EBITDA pursuant to clause (x) of the definition of EBITDA.

 

-3-



--------------------------------------------------------------------------------



 



Fifth Amendment Effective Date means July 31, 2009.
Four Fiscal Quarter Computation Period means each period of four consecutive
Fiscal Quarters ending on the last day of a Fiscal Quarter.
German Pledge Agreements means the German Pledge Agreements as defined in the
Guaranty and Collateral Agreement.
Minimum Liquidity and Currency Adjusted Net Sales Certificate means a Minimum
Liquidity and Currency Adjusted Net Sales Certificate in substantially the form
of Exhibit C.
Specified Assumed Exchange Rates — see the definition of Currency Adjusted Net
Sales.
Specified Availability Amount means $7,900,000, or such lesser amount (if any)
as the Required Lenders may (in their absolute discretion) agree to in writing
from time to time.
Specified Currency Prepayment Amount means, at any time, an amount equal to
$25,000,000 less the applicable Specified Availability Amount at such time.
Technotrans Litigation means any and all claims, counterclaims or other causes
of action of the Parent or any of its Subsidiaries against technotrans AG or its
Affiliates arising out of or otherwise relating to any patent infringements (or
the like).
Technotrans Litigation Net Proceeds shall mean (i) any recovery (or other
receipt of cash proceeds) by the Parent or any of its Subsidiaries from the
Technotrans Litigation, whether from any judgment, decision, award, settlement
or otherwise less (ii) any and all out-of-pocket costs and expenses, including
out-of-pocket attorney fees and disbursements and the out-of-pocket fees and
disbursements of other outside experts, paid by the Parent or any of its
Subsidiaries in bringing or prosecuting the Technotrans Litigation or in any
settlement thereof, or in defending or settling any counterclaims related
thereto. If requested by the Administrative Agent, the Parent shall provide
reasonable evidence of the amount(s) under clause (i) and/or (ii) of the
immediately preceding sentence.

 

-4-



--------------------------------------------------------------------------------



 



2.02 Amendment to Section 1.1: Amendment and Restatement of Certain Definitions.
Section 1.1 of the Credit Agreement is hereby amended by amending and restating
the following definitions to read in their entireties as follows:
Applicable Margin means, for any day on or after March 31, 2009, the rate per
annum set forth below (it being understood and agreed that the Applicable Margin
for (i) LIBOR Loans shall be the percentage set forth under the column “LIBOR
Margin”, (ii) Base Rate Loans shall be the percentage set forth under the column
“Base Rate Margin”, (iii) the Non-Use Fee Rate shall be the percentage set forth
under the column “Non-Use Fee Rate” and (iv) the L/C Fee Rate shall be the
percentage set forth under the column “L/C Fee Rate”):

                          LIBOR   Base Rate     Non-Use     L/C Fee   Margin  
Margin     Fee Rate     Rate  
 
                       
4.50%
    3.00 %     0.500 %     4.50 %

Bank Product Agreements means those certain cash management service agreements
and other agreements or other documents entered into from time to time between
any Loan Party and a Lender or its Affiliates or the Administrative Agent in
connection with any of the Bank Products.
Collateral Documents means, collectively, the Guaranty and Collateral Agreement,
each Mortgage (if any), each Collateral Access Agreement, the Foreign Pledge
Agreements, the German Opco Security Documents (as defined in the Guaranty and
Collateral Agreement), each control agreement and any other agreement or
instrument pursuant to which at any time the Parent, any Subsidiary or any other
Person grants or purports to grant collateral to the Administrative Agent for
the benefit of the Lenders or otherwise relates to such collateral.
EBITDA means, for any period, Consolidated Net Income for such period plus
(without duplication), in each case to the extent deducted in determining such
Consolidated Net Income in such period, (i) Interest Expense, (ii) income tax
expense and franchise tax expense (to the extent in lieu of income tax expense),
(iii) depreciation and amortization, (iv) non-cash charges (if any) under FAS
No. 142 regarding the impairment of goodwill, (v) other non-cash impairment
charges with respect to long-term assets (for the avoidance of doubt there is no
“add-back” under this clause (v) or any other clause of this definition for any
increases in the reserves with respect to inventory or accounts receivable or
for any write-off with respect to inventory or accounts receivable),
(vi) non-cash write offs of previously capitalized financing costs,
(vii) restructuring charges or restructuring expenses (whether cash or non-cash)
incurred by the Parent or its Subsidiaries with respect to (a) the closure or
consolidation of plants or offices, (b) rent reserves for closed or consolidated
plants or offices and (c) severance payments for employees terminated as part of
a general downsizing, (viii) establishment or increase in reserves for uninsured
litigation claims provided that the aggregate add-back under this clause
(viii) shall not exceed $100,000 for such period, (ix) non-cash expenses (if
any) resulting from the grant by the Parent of Capital Securities (including
options), and (x) non-capitalized one-time out-of-pocket fees (including the
Amendment Fee (as defined in Amendment No. 5) and any fees payable pursuant to
the Agent Fee Letter in connection with Amendment No. 5) and legal and financial
advisor expenses, not to exceed $998,000 in the aggregate for purposes of this
clause (x), incurred (in such period) by the Parent and its Subsidiaries in
connection with the negotiation, execution and delivery of Amendment No. 5 and
any documents prepared and delivered in connection therewith or any term sheet
relating thereto (such one-time fees and expenses, the “Fifth Amendment
Expenses”), all on a consolidated basis of the Parent and its Subsidiaries.

 

-5-



--------------------------------------------------------------------------------



 



Fixed Charge Coverage Ratio means, for any Four Fiscal Quarter Computation
Period, the ratio of (a) the total for such Four Fiscal Quarter Computation
Period of EBITDA minus the sum of (i) income taxes (and franchise taxes in lieu
of income taxes) paid, or required to be paid, in cash by the Parent and its
Subsidiaries in such Four Fiscal Quarter Computation Period plus (ii) all
Capital Expenditures of the Parent and its Subsidiaries for such Four Fiscal
Quarter Computation Period to the extent not financed (it being agreed that
Capital Expenditures paid with the proceeds of Revolving Loans shall not be
considered financed for such purposes) to (b) the sum for such Four Fiscal
Quarter Computation Period of (i) Interest Expense with respect to such Four
Fiscal Quarter Computation Period plus (ii) all payments of principal of Debt
(including the Term Loans but excluding payments required under Section 6.2.2
and also excluding required payments of the Revolving Loans) required to be paid
by the Parent or its Subsidiaries in such Four Fiscal Quarter Computation Period
plus (iii) any Rabbi Trust Permitted Payments made in such Four Fiscal Quarter
Computation Period.
Foreign Pledge Agreements shall mean (i) the German Pledge Agreements, (ii) the
Pledge Agreement between BEC BV and the Administrative Agent, pledging the
shares of Baldwin Jimek AB, (iii) the respective Share Pledge Agreements, as
supplemented and modified by any Undertaking and Acknowledgement(s) if
applicable, and any other share pledge modifications, agreements, undertakings
and acknowledgments pledging the shares of BEC BV and Baldwin Graphic Equipment
B.V. in favor of the Administrative Agent at any time entered into
(collectively, the “Netherlands Pledge Agreements”), and (iv) the Stock Pledge
Agreement pledging the shares of Japan-Baldwin Ltd. in favor of the
Administrative Agent.
German Revolving Commitment or German Revolving Loan Commitment means, with
respect to a Permanent Lender at the applicable time, the commitment of such
Permanent Lender to make German Revolving Loans. The initial amount (in Dollars)
of the respective German Revolving Commitment of each initial Permanent Lender
that has made such a commitment is set forth in Annex A hereto; and, as of the
Fifth Amendment Effective Date, the amount (in Dollars) of the respective German
Revolving Commitment of each Permanent Lender that has made such a commitment is
also set forth in Annex A hereto. The German Revolving Commitment of each
Permanent Lender may be reduced pursuant to Section 6. The German Revolving
Commitment(s) of the applicable assigning and assignee Permanent Lender shall be
adjusted to give effect to any assignments of a German Revolving Commitment(s)
pursuant to Section 15.6.1.

 

-6-



--------------------------------------------------------------------------------



 



German Revolving Commitments or the German Revolving Loan Commitments means,
collectively, the aggregate amount, at the applicable time, of all German
Revolving Commitments of all Permanent Lenders. The initial aggregate amount of
the German Revolving Commitments shall be $15,000,000 and, as of the Fifth
Amendment Effective Date, the aggregate amount of the German Revolving
Commitments shall be $5,000,000.
Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Collateral Documents, any applicable subordination agreements (if any), and
all documents, instruments and agreements at any time delivered in connection
with the foregoing.
Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit (including those to the
Issuing Lender or any other applicable Person) and surety bonds, all Hedging
Obligations of any Loan Party permitted hereunder which are owed to any Lender
or its Affiliate or the Administrative Agent (whether or not such Lender or the
Person acting as Administrative Agent subsequently is no longer a party to this
Agreement), and all Bank Product Obligations, all in each case howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.
Parent Revolving Commitment or Parent Revolving Loan Commitment means, with
respect to a Permanent Lender at the applicable time, the commitment of such
Permanent Lender to make Parent Revolving Loans. The initial amount (in Dollars)
of the respective Parent Revolving Commitment of each initial Permanent Lender
that made such a commitment is set forth in Annex A hereto; and, as of the Fifth
Amendment Effective Date, the amount (in Dollars) of the respective Parent
Revolving Commitment of each Permanent Lender that has made such a commitment is
also set forth in Annex A hereto. The Parent Revolving Commitment of each
Permanent Lender may be reduced pursuant to Section 6. The Parent Revolving
Commitment(s) of the applicable assigning and assignee Permanent Lender shall be
adjusted to give effect to any assignments of a Parent Revolving Commitment
pursuant to Section 15.6.1.
Rabbi Trust Existing Contributions means cash contributions made by the Parent
to the Rabbi Trust prior to the Closing Date and aggregating no more than
$1,250,000.

 

-7-



--------------------------------------------------------------------------------



 



Rabbi Trust Permitted Payments shall mean the following contributions to the
Rabbi Trust made after the Closing Date: (a) cash contributions made prior to
January 1, 2009 in compliance with the terms and provisions of this Agreement
(as it existed at the time of such contributions) and (b) upon the occurrence of
a Potential Change of Control (as defined in the Rabbi Trust Agreement as
constituted on November 21, 2006) the Parent shall be permitted to make those
contributions required to be made (as a result of the Potential Change of
Control) under the Rabbi Trust Agreement (as constituted on November 21, 2006).
Required Lenders means Permanent Lenders whose Pro Rata Shares are equal (in the
aggregate) to at least 662/3% as determined pursuant to clause (d) of the
definition of “Pro Rata Share”.
Specified Permitted Redemption means (i) the $1,721,000 of redemptions
consummated by the Parent prior to February 26, 2008 pursuant to the Announced
1999 Stock Repurchase Program (as defined below) and (ii) redemptions (if any)
by the Parent, on or after February 26, 2008 and prior to January 1, 2009, of
shares of the Parent’s Class A Common Stock in compliance with the terms and
provisions of this Agreement (as it existed at the time of such redemption). The
“Announced 1999 Stock Repurchase Program” means the stock repurchase program
announced by the Parent on November 3, 1999 pursuant to which program the Parent
was authorized (pursuant to prior resolutions adopted by the Parent’s Board of
Directors) to utilize up to $5,000,000 to repurchase its Class A Common Stock.
Borrowers acknowledge and agree that no Specified Permitted Redemptions are
permitted to be made after January 1, 2009.
Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt as of such day to (b) EBITDA for the Four Fiscal Quarter
Computation Period ending on such day.
2.03 Amendment to Section 1.1: Amendment of Interest Period Definition. Section
1.1 of the Credit Agreement is hereby amended by amending the definition
“Interest Period” as follows:
The definition of “Interest Period” in Section 1.1 of the Credit Agreement is
hereby amended by deleting “one, two, three or six months thereafter as
selected” where it appears therein, and inserting, in lieu thereof, “(i) prior
to the Fifth Amendment Effective Date, one (1), two (2), three (3) or six
(6) months thereafter and (ii) on or after the Fifth Amendment Effective Date,
one (1) month thereafter (unless additional periods are otherwise consented to
as Interest Periods by the Required Lenders in their sole discretion), as
selected (to the extent available)”.
2.04 Amendment to Section 1.1: Amendment to Definition of Change of Control. The
definition of Change of Control in Section 1.1 of the Credit Agreement is hereby
amended by deleting the phrase “any Change of Control as defined in the Rabbi
Trust Agreement” and inserting in lieu thereof the phrase “any Change of Control
or Potential Change of Control as those terms are respectively defined in the
Rabbi Trust Agreement”.

 

-8-



--------------------------------------------------------------------------------



 



2.05 Amendment to Section 1.1: Deletion of Definitions. Section 1.1 of the
Credit Agreement is hereby amended by deleting the definition “Computation
Period”.
2.06 Amendment to Section 2.1.2. Section 2.1.2 of the Credit Agreement is hereby
amended by deleting the last sentence thereof and substituting in lieu thereof
the following:
The Parent Revolving Loans may (i) before the Fifth Amendment Effective Date, be
borrowed in Dollars or Euros and (ii) on or after the Fifth Amendment Effective
Date, only be borrowed in Dollars. In addition to (and not in impairment of) any
other limitation on the borrowing of the Parent Revolving Loans contained in
this Agreement, the Parent agrees to also comply with the limitations set forth
in Section 11.14.6(b).
2.07 Amendment to Section 2.1.3. Section 2.1.3 of the Credit Agreement is hereby
amended as follows:
(a) by amending and restating clause (ii) of the first sentence thereof to read
in its entirety as follows:
(ii)(a) after the Initial German Revolving Loan, only the German Opcos shall be
permitted to borrow German Revolving Loans and (b) on or after March 31, 2009,
only BGG shall be permitted to borrow German Revolving Loans,
and
(b) by adding the following sentence to the end thereof:
In addition to (and not in impairment of) any other limitation on the borrowing
of German Revolving Loans contained in this Agreement, BGG agrees to also comply
with the limitations set forth in Section 11.14.6(b).
2.08 Amendment to Section 2.1.5. Section 2.1.5 of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:
2.1.5 L/C Commitments. Subject to Section 2.3.1, the Issuing Lender agrees to
issue letters of credit, in each case containing such terms and conditions as
are permitted by this Agreement and are reasonably satisfactory to the Issuing
Lender (each, a “Letter of Credit”), at the request of and for the account of
the Parent or a German Opco (except that on or after the Fifth Amendment
Effective Date Oxy-Dry GmbH may not request or have issued on its account a
Letter of Credit), as the case may be, from time to time before the scheduled
Termination Date and, as more fully set forth in Section 2.3.2, each Permanent
Lender with a Parent Revolving Commitment agrees to purchase a participation in
each Parent Letter of Credit (and such obligation to so purchase shall not be
impaired by any termination of the Parent Revolving Commitments) and each
Permanent Lender with a German Revolving Commitment agrees to purchase a
participation in each German Letter of Credit (and such obligation to so
purchase shall not be impaired by any termination of the German Revolving
Commitments); provided that, the Issuing Lender shall have no obligation to
issue or increase any Letter of Credit (and the

 

-9-



--------------------------------------------------------------------------------



 



applicable Borrower shall have no right to request such issuance or increase),
unless (among other conditions precedent) (i) the aggregate Dollar Equivalent
(as of the most recent Revaluation Date) of the Parent Stated Amounts and the
German Stated Amounts shall not exceed $6,000,000, (ii) the Dollar Equivalent
(as of the most recent Revaluation Date) of all Parent Revolving Outstandings
shall not exceed the Parent Revolving Loan Commitments (in Dollars), (iii) the
Dollar Equivalent (as of the most recent Revaluation Date) of all German
Revolving Outstandings shall not exceed the German Revolving Loan Commitments
(in Dollars), and (iv) the Dollar Equivalent (as of the most recent Revaluation
Date) of Revolving Outstandings shall not exceed the Revolving Commitments (in
Dollars). In addition to (and not in impairment of) any other limitations under
the Agreement with respect to the issuance (or increase) of any Letter of
Credit, (i) the Borrowers agree to also comply with the applicable limitations
set forth in Section 11.14.6(b) or (ii) if any Lender (other than the Issuing
Lender) has failed to make a required Loan hereunder or has failed to make any
required payment to the Administrative Agent or the Issuing Lender or otherwise
failed to make a required payment hereunder the Issuing Lender shall not be
required to issue (or increase) any Letter of Credit. The Letters of Credit
shall include the Initial Letters of Credit. The Initial Letters of Credit (to
the extent issued) shall be part of the Parent Letters of Credit (and the Master
Letter of Credit Agreement executed by the Parent shall cover, among other
things, the Initial Letters of Credit (to the extent issued) as well as any
other Parent Letters of Credit). The Parent Letters of Credit may only
(i) before the Fifth Amendment Effective Date, be issued in Dollars or Euros and
(ii) on or after the Fifth Amendment Effective Date be issued in Dollars. The
German Letters of Credit may only be issued in Dollars or Euros.
2.09 Amendment to Section 2.3.1. Section 2.3.1 of the Credit Agreement is hereby
amended by adding to the end thereof the following sentence: “It is hereby
acknowledged and agreed that failure by Parent or any German Opco to execute a
Master Letter of Credit Agreement shall not limit or otherwise impair the
obligations of the Borrowers, any Subsidiary thereof or any other party under
this Agreement or any other Loan Document with respect to any Letter of Credit.”
2.10 Amendment to Section 5.1. Section 5.1 of the Credit Agreement is hereby
amended by adding the following sentence immediately after the third sentence of
Section 5.1 and immediately before the fourth sentence of Section 5.1:
(For the avoidance of doubt, Borrowers acknowledge and agree that the
limitations on borrowings set forth in Section 11.14.6 shall not, and shall not
be interpreted to, limit the non-use fees payable under this Section 5.1.)

 

-10-



--------------------------------------------------------------------------------



 



2.11 Amendment to Section 6.2.2. Section 6.2.2 of the Credit Agreement is hereby
amended as follows:
(a) by adding the following new clauses (iv) and (v) to paragraph (a) therein as
follows:

  (iv)  
Within three (3) Business Days of the receipt by the Parent or any Subsidiary of
the Parent of any Technotrans Litigation Net Proceeds, in an amount equal to
100% of such Technotrans Litigation Net Proceeds.

  (v)  
On or before October 10, 2010, in an amount equal to fifty percent (50%) of the
Excess Cash Flow for the Fiscal Year ending June 30, 2010.

and

  (b)  
by adding the following to the end of paragraph (b) of such Section 6.2.2:

In addition to, and not in limitation of, any other mandatory prepayment
provisions set forth in this Agreement, if at any time (as of the most recent
Revaluation Date) the Dollar Equivalent of all Revolving Outstandings at any
time in the period from (and including) the Fifth Amendment Effective Date to
(and including) November 16, 2010 exceeds 105% of the Specified Currency
Prepayment Amount, the Parent shall immediately cause the prepayment of the
Revolving Loans and Cash Collateralization of the outstanding Letters of Credit,
or do a combination of the foregoing (provided, that if so instructed by the
Administrative Agent, prepayments shall be made to eliminate the excess before
any Cash Collateralization), in an amount sufficient to eliminate such excess.
Nothing contained in this Section 6.2.2(b) shall, or shall be interpreted to,
impair any limitation contained in this Agreement on the borrowing of Revolving
Loans or the issuance or increase of any Letters of Credit. Notwithstanding
anything contained in Section 6.2.2(d) to the contrary, the Parent shall not
have the option provided for in Section 6.2.2(d) with respect to a prepayment
required under the third sentence of this Section 6.2.2(b) unless the
Administrative Agent in its absolute discretion permits the Parent to use such
option.
2.12 Amendment to Section 9.4. Section 9.4 of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:
9.4 Financial Condition.
The audited consolidated financial statements of the Parent and its Subsidiaries
as at (and for the Fiscal Years ended) June 30, 2007 and June 30, 2008, and the
unaudited consolidated financial statements of the Parent and its Subsidiaries
as at (and for the nine months ended) March 31, 2009, copies of each of which
have been delivered to the Administrative Agent and each Lender, were prepared
in accordance with GAAP (subject, in the case of such unaudited statements, to
the absence of footnotes and to normal year-end adjustments) and present fairly,
in all material respects, the consolidated financial condition of the Parent and
its Subsidiaries as at such dates and the results of their operations and cash
flows for the periods then ended.

 

-11-



--------------------------------------------------------------------------------



 



2.13 Amendment to Section 9.5. Section 9.5 of the Credit Agreement is hereby
amended by deleting the date “September 30, 2006” and inserting the date
“March 31, 2009”.
2.14 Amendment to Section 9.26. Section 9.26 of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:
9.26 Certain Rabbi Trust Payments. To the best knowledge of the Parent, as of
the Fifth Amendment Effective Date the amount of aggregate remaining cash
contributions necessary to fully fund the projected liabilities under the Plans
(as defined in the Rabbi Trust Agreement) would not exceed $3,700,000.
2.15 Amendment to Section 10.1.3. Section 10.1.3 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:
10.1.3 Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant to Section 10.1.2, an accompanying duly completed Compliance
Certificate, with appropriate insertions and signed by a Senior Officer of the
Parent, containing (i) a computation of all applicable financial covenants and
restrictions set forth in Section 11.14 (except for the Currency Adjusted Net
Sales financial covenant under Section 11.14.4 and the minimum liquidity
financial covenant under Section 11.14.6, it being agreed that Section 10.1.6(a)
shall cover the certifications as to the calculation of such financial
covenants), (ii) a statement that such officer has not become aware of any Event
of Default or Unmatured Event of Default that has occurred and is continuing or,
if there is any such event, describing it and the steps, if any, being taken to
cure it, and (iii) a written statement of the Parent’s management setting forth
a discussion of the financial condition, changes in financial condition and
results of operations of the Parent and its Subsidiaries. In addition, to, and
not in limitation of, any obligations under the immediately preceding sentence,
the Compliance Certificate delivered in connection with quarterly statements
(A) for each of the first three Fiscal Quarters of the Fiscal Year ending
June 30, 2010 shall also contain a separate computation of the Capital
Expenditures for such Fiscal Quarter and for the elapsed portion of such Fiscal
Year ending with such Fiscal Quarter and (B) for the Fiscal Quarter ending
September 30, 2010 shall also contain a separate computation of EBITDA for such
Fiscal Quarter.

 

-12-



--------------------------------------------------------------------------------



 



2.16 Amendment to Section 10.1.6. Section 10.1.6 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:
10.1.6 Certain Additional Deliverables.
(a) Within 30 days after the end of each month (commencing with the month of
July of 2009 and ending (in the case of clauses (i) and (ii) below) with the
month of September of 2010 and ending (in the case of clause (iii) below) with
the month of November of 2010), a duly completed Minimum Liquidity and Currency
Adjusted Net Sales Certificate, with appropriate insertions and signed by a
Senior Officer of the Parent (i) attaching (and certifying as to) a report (in
detail reasonably satisfactory to the Administrative Agent including a breakdown
of actual consolidated net sales of the Parent and its Subsidiaries by currency
and comparing such actual net sales to “budgeted” net sales and showing (for all
sales made on or after July 1, 2009) the conversion of net sales in all
applicable foreign currencies using the Specified Assumed Exchange Rates (and
showing for sales for June of 2009 the applicable exchange rates referred to in
the definition of Currency Adjusted Net Sales for such sales) in order to obtain
the applicable Currency Adjusted Net Sales) of the Currency Adjusted Net Sales
for such month and for the Currency Adjusted Net Sales for the consecutive three
(3) month period ending with such month, (ii) certifying as to whether or not
the applicable Currency Adjusted Net Sales financial covenant in Section 11.14.4
for the three (3) months ending on such date has been satisfied and
(iii) certifying (in detail reasonably satisfactory to the Administrative Agent)
as to whether or not the minimum liquidity financial covenant set forth in
Section 11.14.6 and any prepayment requirements under the third sentence of
Section 6.2.2(b) have each been satisfied;
(b) Within 15 days after the end of each month (commencing with the month of
July of 2009), a so-called “flash report” (in the same form as flash reports
delivered to the Administrative Agent and Lenders prior to the Fifth Amendment
Effective Date with such adjustments thereto as may reasonably be required by
the Administrative Agent) showing the preliminary Currency Adjusted Net Sales
figures for such month;
(c) On a bi-weekly basis, rolling updated 13-week cash flow forecasts for the
Parent and its Subsidiaries and accompanying “forecasting accuracy” schedule
(such forecasts and schedule to be in the same format as the 13-week cash flow
forecasts and forecasting accuracy schedules delivered to the Administrative
Agent and the Lenders prior to the Fifth Amendment Effective Date); and
(d) At the earlier of (i) the making of any mandatory prepayment pursuant to
Section 6.2.2(a)(v) or (ii) October 10, 2010, a certificate (signed by a Senior
Officer of the Parent) setting forth (in detail reasonably satisfactory to the
Administrative Agent) the Excess Cash Flow for the Fiscal Year ending June 30,
2010.

 

-13-



--------------------------------------------------------------------------------



 



2.17 Amendment to Section 10.1.8. Section 10.1.8 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

  10.1.8  
Projections. As soon as practicable, and in any event (i) for the Fiscal Year
commencing July 1, 2010, no later than June 15, 2010, and (ii) for any Fiscal
Year other than the Fiscal Year commencing July 1, 2010, no later than the last
Business Day of the first month of such Fiscal Year, financial projections for
the Parent and its Subsidiaries for such Fiscal Year (including quarterly
operating and cash flow budgets) prepared in a manner consistent with the
projections delivered by the Parent to the Lenders prior to the Fifth Amendment
Effective Date, or otherwise in a manner reasonably satisfactory to the
Administrative Agent, accompanied by a certificate of a Senior Officer of the
Parent on behalf of the Parent to the effect that (a) such projections were
prepared by the Parent in good faith, (b) the Parent believes the assumptions
contained in such projections are reasonable and (c) such projections have been
prepared in accordance with such assumptions.

2.18 Amendment to Section 10.2. Section 10.2 of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:
Keep, and cause each Subsidiary of the Parent to keep, its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP; permit, and cause each Subsidiary
of the Parent to permit, any Lender or the Administrative Agent or any
representative thereof, during reasonable business hours and upon reasonable
notice (provided that no notice need be given during the existence of an Event
of Default), to inspect the properties and operations of the Parent or any of
its Subsidiaries and permit, and cause each Subsidiary of the Parent to permit,
at any reasonable time and with reasonable notice (or at any time without notice
if an Event of Default exists), any Lender or the Administrative Agent or any
representative thereof to visit any or all of its offices, to discuss its
financial matters with its officers and its independent auditors (and the
Borrowers hereby authorize such independent auditors to discuss such financial
matters with any Lender or the Administrative Agent or any representative
thereof), and to examine (and, at the expense of the Borrowers, photocopy
extracts from) any of its books or other records; and permit, and cause each
Subsidiary of the Parent to permit, the Administrative Agent and its
representatives during reasonable business hours and upon reasonable notice
(provided, that no notice need be given during the existence of an Event of
Default), to inspect the Inventory and other tangible assets of the Parent and
its Subsidiaries, and to inspect, audit, check and make copies of and extracts
from the books, records, computer data, computer programs, journals, orders,
receipts, correspondence and other data relating to Inventory, Accounts and
other assets or the operations of the Parent and its Subsidiaries. All such
inspections or audits by the Administrative Agent shall be at the Parent’s
expense. If any Event of Default exists or if any Borrower requests any
modification of the Loan Documents, the Administrative Agent (or its legal
counsel) may, in addition to any other rights and remedies provided for herein,
retain an outside financial advisor with respect to any matters relating to the
Parent or its Subsidiaries (and/or the Loan Documents), and the Parent shall pay
the reasonable fees (and disbursements) of such advisor.

 

-14-



--------------------------------------------------------------------------------



 



2.19 Amendment to Section 10.6. Section 10.6 of the Credit Agreement is hereby
amended by adding to the end thereof the following sentence: “In addition to
(and not in impairment of) any other limitations set forth herein, no Revolving
Loans proceeds shall be used to fund any Rabbi Trust Permitted Payments made
after January 1, 2009.”
2.20 Amendment to Section 10.9. Section 10.9 of the Credit Agreement is hereby
amended by adding the following sentence to the end thereof: “Upon receipt by
the applicable Borrower(s) of an affidavit and indemnity agreement in customary
form from an authorized representative of any Lender stating the circumstances
of the loss, theft, destruction or mutilation of any Note (and in the case of
any such mutilation, on surrender and cancellation of such Note) and providing
for customary indemnification resulting from the loss of such Note, the
applicable Borrower(s) will promptly execute and deliver, in substitution for
same, a new Note of like tenor.”
2.21 Amendment to Section 10.10. Section 10.10 of the Credit Agreement is hereby
amended by adding to the end thereof, but before the period, the following
parenthetical phrase: “(the German Borrowers shall also comply with any
provisions in the “German Opco Security Documents” (as defined in the Guaranty
and Collateral Agreement) with respect to deposit accounts)”.
2.22 Amendment to Section 11.1. Section 11.1 of the Credit Agreement is hereby
amended by:
(a) deleting the amount “$2,500,000” in Section 11.1(b) and inserting in lieu
thereof the amount $1,000,000”.
(b) amending Section 11.1(d) by inserting the following phrase at the end
thereof immediately after the phrase “that is also not a Material Subsidiary;”:
“provided, further, that in addition to (and not in limitation of) any of the
other restrictions set forth above or otherwise contained in this Agreement
(x) any Debt incurred under the preceding clauses (ii) or (iii) on or after
March 31, 2009 must be incurred in the ordinary course of business of the Parent
and its Subsidiaries and be consistent with the practices of the Parent and its
Subsidiaries prior to March 31, 2009 and (y) Baldwin-Japan, Ltd. shall not be
permitted to incur (i.e. become liable under) any Debt under this
Section 11.1(d) on or after March 31, 2009;”

 

-15-



--------------------------------------------------------------------------------



 



(c) amending and restating Section 11.1(f) to read in its entirety as follows:
(f) Debt consisting of reimbursement obligations with respect to bank guaranties
issued by one or more Swedish banks in the ordinary course of business and
securing the performance obligations (under contracts entered into in the
ordinary course of business) of Baldwin Jimek AB; provided, that (i) such
reimbursement obligations are secured only by the Swedish Letter of Credit (as
defined in Amendment No. 5) and (ii) the aggregate sum of (A) the aggregate
outstanding amounts of such bank guaranties and (B) the aggregate sum of any
outstanding reimbursement obligations with respect any amounts drawn on such
bank guaranties shall not exceed, at any one time outstanding, 15,000,000
Swedish Krona;
and
(d) amending and restating Section 11.1(i) to read in its entirety as follows:
(i) reimbursement obligations with respect to bank guaranties issued by one or
more German banks in the ordinary course of business and securing the
performance obligations (under contracts entered into in the ordinary course of
business) of the German Opcos and, if applicable, any other European Foreign
Subsidiary (including the Existing German Bank Guaranty Obligations as defined
in Section 7.03 of Amendment No. 5) provided, that (i) such reimbursement
obligations are either unsecured or secured only by the pledge of cash deposits
(held with the bank(s) issuing such bank guaranties) in an aggregate amount no
greater than the then outstanding amount of such bank guaranties (limited as
provided in clause (ii) below) that such pledged cash deposits secure and
(ii) the aggregate sum of (A) the aggregate outstanding amounts of such bank
guaranties and (B) the aggregate sum of any outstanding reimbursement
obligations with respect any amounts drawn on such bank guaranties shall not
exceed, at any one time outstanding, the Dollar Equivalent of $1,000,000;
2.23 Amendment to Section 11.2. Section 11.2(b) of the Credit Agreement is
hereby amended by adding to the end thereof the following phrase immediately
after the phrase “adequate reserves;”: “and the pledges of cash deposits
referred to in subclause (a) of Section 11.1(i) as limited by subclause (b) of
Section 11.1(i);”.
2.24 Amendment to Section 11.4. Section 11.4 of the Credit Agreement is hereby
amended by (a) inserting at the end of clause (iii) thereof immediately before
“, and” the phrase “may be made” and (b) deleting the phrase “distributions by”
in clause (iv) thereof and inserting in lieu thereof the phrase “distributions
may be made by”.

 

-16-



--------------------------------------------------------------------------------



 



2.25 Amendment to Section 11.5. Section 11.5 of the Credit Agreement is hereby
amended by (a) amending and restating clause (v) thereof to read in its entirety
as follows: “(v) [Reserved];”, (b) deleting the phrase “the sale of” in clause
(vi) thereof and inserting in lieu thereof the phrase “the sale, prior to
March 31, 2009, of” and (c) deleting the phrase “any Acquisition” in clause
(vii) thereof and inserting in lieu thereof the phrase “any Acquisition,
consummated prior to March 31, 2009,”. The Borrowers acknowledge and agree that
as a result of the modification of clause (v) of Section 11.5 of the Credit
Agreement set forth above (1) the sale of Oxy-Dry Food Blends, Inc. is not
permitted (unless such sale is hereafter consented to in writing by the Required
Lenders in their absolute discretion) and (2) the parenthetical phrase “(subject
to clause (v) of Section 11.5)” contained in Section 6.2.2(a)(i) of the Credit
Agreement is no longer applicable.
2.26 Amendment to Section 11.11. Section 11.11 of the Credit Agreement is hereby
amended by:
(a) Amending Section 11.11(a) by inserting the following phrase at the end
thereof immediately after the phrase “of this Section 11.11(a);”: “provided,
further, that in addition to (and not in limitation of) any of the other
restrictions set forth above in this Section 11.11(a) or otherwise contained in
this Agreement (1) the contributions made under the preceding clauses (ii) and
(iii) of this Section 11.11(a) on or after March 31, 2009 must be incurred in
the ordinary course of business of the Parent and its Subsidiaries and
consistent with the practices of the Parent and its Subsidiaries prior to
March 31, 2009 and (2) no capital contributions may be made to Baldwin-Japan,
Ltd. on or after March 31, 2009;”;
and
(b) Deleting the phrase “other Investments not consisting of” in clause (j)
thereof and inserting in lieu thereof the phrase “other Investments consummated
prior to March 31, 2009 and not consisting of”.
2.27 Amendment to Section 11.14. Section 11.14 of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:
11.14 Financial Covenants.

 

-17-



--------------------------------------------------------------------------------



 



11.14.1 EBITDA. Not Permit EBITDA for the following periods to be less than the
following respective amounts of minimum EBITDA set forth below for such period:

          Period   Minimum EBITDA  
 
       
The two consecutive Fiscal Quarters ending December 31, 2009
  $ 1,100,000  
The three consecutive Fiscal Quarters ending March 31, 2010
  $ 2,300,000  
The four consecutive Fiscal Quarters ending June 30, 2010
  $ 4,100,000  
Each Four Fiscal Quarter Computation Period ending on or after September 30,
2010
  $ 12,000,000  

11.14.2 Fixed Charge Coverage Ratio. Not permit the Fixed Charge Coverage Ratio
for any Four Fiscal Quarter Computation Period, commencing with the Four Fiscal
Quarter Computation Period ending September 30, 2010, to be less than 1.25 to
1.0
11.14.3 Total Debt to EBITDA Ratio. Not permit the Total Debt to EBITDA Ratio as
of the last day of any Four Fiscal Quarter Computation Period, commencing with
the Four Fiscal Quarter Computation Period ending September 30, 2010, to exceed
3.00 to 1.0.
11.14.4 Currency Adjusted Net Sales. Not permit Currency Adjusted Net Sales for
the following consecutive three-month periods to be less than the following
respective amounts set forth below for such three-month period:

              Minimum Currency Adjusted   Consecutive Three Months Ending   Net
Sales for the Applicable Period  
 
       
July 31, 2009
  $ 35,152,500  
August 31, 2009
  $ 33,100,500  
September 30, 2009
  $ 33,525,500  
October 31, 2009
  $ 38,165,100  
November 30, 2009
  $ 38,687,300  
December 31, 2009
  $ 36,116,300  
January 31, 2010
  $ 33,658,800  
February 28, 2010
  $ 33,890,400  
March 31, 2010
  $ 37,709,300  
April 30, 2010
  $ 40,563,300  
May 31, 2010
  $ 40,080,000  
June 30, 2010
  $ 40,612,800  
July 31, 2010
  $ 37,000,000  
August 31, 2010
  $ 36,300,000  
September 30, 2010
  $ 35,100,000  

 

-18-



--------------------------------------------------------------------------------



 



11.14.5 Capital Expenditures. Not permit Capital Expenditures of the Parent and
its Subsidiaries on a consolidated basis for the Fiscal Year ending June 30,
2010 to exceed $1,000,000.
11.14.6 Minimum Liquidity.
(a) Not permit the Dollar Equivalent of the consolidated cash and Cash
Equivalent Investments of the Parent and its Domestic Subsidiaries and the
European Foreign Subsidiaries of the Parent, in each case unrestricted and
without any Liens thereon except in favor of the Administrative Agent and
maintained in a deposit account (or money market type account linked to a
deposit account), to at any time on or after the Fifth Amendment Effective Date
to (and including) November 16, 2010 be less than $300,000; and
(b) Neither the Parent nor BGG shall, on or after the Fifth Amendment Effective
Date to (and including) November 16, 2010 (i) make any borrowing of a Revolving
Loan or request the issuance of or increase in any Letter of Credit if
immediately after such borrowing, issuance or increase, as the case may be, the
sum of (i) the Dollar Equivalent of all Revolving Outstandings plus (ii) the
then applicable Specified Availability Amount exceeds $25,000,000. Nothing
contained in this Section 11.14.6(b) shall, or shall be interpreted to, impair
any other limitation contained in this Agreement with respect to the borrowing
of Revolving Loans or the issuance or increase of any Letters of Credit.
2.28 Amendment to Section 11.17. Section 11.17 of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:
11.17 Payments on the Rabbi Trust; Amendment to Eliminate Insurance Policies
from Rabbi Trust. Not, and not permit any Subsidiary to, make any payment,
contribution or other transfer of monies or other properties to the Rabbi Trust
other than (i) the Rabbi Trust Existing Contributions and (ii) the Rabbi Trust
Permitted Payments. The Parent shall cause an amendment to the Rabbi Trust
Agreement eliminating the obligation of the Parent (or any Subsidiary of the
Parent) to deliver the Insurance Policies (as defined in the Rabbi Trust
Agreement prior to such amendment) and otherwise removing references to such
Policies and the obligations with respect thereto to be executed and delivered
no later than September 30, 2009, such amendment to be in form and substance
reasonably satisfactory to the Administrative Agent.

 

-19-



--------------------------------------------------------------------------------



 



2.29 Amendment to Section 13.1.5. Section 13.1.5 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:
13.1.5. Non-Compliance with Loan Documents. (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 10.1.5, 10.1.6(d),
10.3(b) (unless such failure with respect to Section 10.3(b) is of a
non-material nature in which case such failure shall be covered by clause
(d) below), 10.5 or 10.6 or Section 11; (b) failure of any Loan Party to comply
with any provisions of the Agent Fee Letter (and not constituting an Event of
Default under any other provision of this Section 13 above) and the continuance
of such failure described in this clause (b) for 20 days after the earlier to
occur of (i) any Lender or the Administrative Agent providing notice of such
failure or (ii) any Senior Officer of the Parent or any of its Subsidiaries
becoming aware of such failure; (c) failure by any Loan Party to comply with or
to perform any covenant set forth in Sections 10.1.1, 10.1.2, 10.1.3, 10.1.4,
10.1.6 (except 10.1.6(d)), 10.1.7, 10.1.8 10.1.9 or 10.1.10 and continuance of
such failure described in this clause (c) for 10 Business Days, (except that in
the case of a failure with respect to Section 10.1.6 covered by this clause (c)
the period shall be 5 Business Days not 10 Business Days) after the earlier to
occur of (i) any Lender or the Administrative Agent providing notice of such
failure or (ii) any Senior Officer or the Parent or any of its Material
Subsidiaries becoming aware of such failure; or (d) failure by any Loan Party to
comply with or to perform any other provision of this Agreement or any other
Loan Document (and not constituting an Event of Default under any other
provision of this Section 13) and continuance of such failure described in this
clause (d) for 30 days after the earlier to occur of (i) any Lender or the
Administrative Agent providing notice of such failure or (ii) any Senior Officer
or the Parent or any of its Material Subsidiaries becoming aware of such
failure.
2.30 Amendment to Section 15.5. Section 15.5 of the Credit Agreement is hereby
amended by deleting the phrase “acting it is” in the third sentence thereof and
inserting in lieu thereof the phrase “acting in its”.
2.31 Amendment to Section 15.17. Section 15.17 of the Credit Agreement is hereby
amended by amending and restating clause (E) thereof (which clause (E) commences
with “(E) THE EXECUTION” and ends with “BY ANY OF THE LENDER PARTIES,” to read
in its entirety as follows: “(E) THE EXECUTION OR DELIVERY OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY
OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, THE NON-PERFORMANCE BY ANY CREDIT PARTY OF ITS
OBLIGATIONS HEREUNDER OR THEREUNDER, THE ENFORCEMENT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT BY ANY LENDER PARTY, THE MAKING OF ANY LOAN (OR THE USE OR
PROPOSED USE OF ANY PROCEEDS OF ANY LOAN), THE ISSUANCE OF ANY LETTER OF CREDIT
(OR THE USE OR PROPOSED USE THEREOF) OR ANY DRAWING (OR REQUESTED DRAWING) UNDER
ANY LETTER OF CREDIT, OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND ANY
SUB-AGENT THEREOF) AND ITS AFFILIATES, OFFICERS, DIRECTORS AND EMPLOYEES, THE
ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,”.

 

-20-



--------------------------------------------------------------------------------



 



2.32 Amendment to Section 15.21. Section 15.21(a) of the Credit Agreement is
hereby amended by deleting the phrase “or any of the Lenders” in the first
sentence thereof and inserting in lieu thereof the phrase “or any of the Lenders
(or their respective Affiliates)”.
2.33 Amendment to Annex A. Annex A to the Credit Agreement is hereby amended and
restated to read in its entirety as set forth in Annex A attached hereto and
hereby made a part hereof.
2.34 Amendment to Exhibit B. Exhibit B to the Credit Agreement is hereby amended
and restated to read in its entirety as set forth in Exhibit B attached hereto
and hereby made a part hereof.
2.35 Amendment to Exhibit C. Exhibit C to the Credit Agreement is hereby amended
and restated to read in its entirety as set forth in Exhibit C attached hereto
and hereby made a part hereof.
2.36 Amendment to Exhibit E. Exhibit E to the Credit Agreement is hereby amended
and restated to read in its entirety as set forth in Exhibit E attached hereto
and hereby made a part hereof.
2.37 Amendment to Exhibit F. Exhibit F to the Credit Agreement is hereby amended
and restated to read in its entirety as set forth in Exhibit F attached hereto
and hereby made a part hereof.
2.38 Amendment to Schedules. The Schedules to the Credit Agreement are hereby
amended by deleting Schedule 11.1 to the Credit Agreement and any reference to
such Schedule 11.1 in the Credit Agreement is hereby deleted in each instance
and any corresponding conforming changes in connection therewith shall be deemed
made.
2.39 Further Amendments to Credit Agreement. Reference is hereby made to
Sections 7.03, Section 7.04 and Section 7.05 of this Amendment and the further
modifications of the Credit Agreement (and any other applicable Loan Document)
set forth therein; and it is hereby agreed that such modifications are in full
force and effect.
ARTICLE III
CERTAIN WAIVERS
3.01 Waiver. The Required Lenders hereby waive the “Specified Events of Default”
(as defined in the Modification and Limited Waiver). The foregoing waivers in
this Section 3.01 are limited solely to such “Specified Events of Default” and
shall not apply to any other Events of Default or Unmatured Events of Default
which may now or hereafter exist. Without limiting the generality of the
immediately preceding sentence, the Borrowers (and other Credit Parties) hereby
acknowledge and agree that the waivers set forth in the first sentence of this
paragraph do not apply to any breach of Sections 11.14.1, 11.14.2 or 11.14.3 of
the Credit Agreement other than the breach of Section 11.14.1 for the
Computation Periods (as defined in the Credit Agreement prior to the amendments
set forth in this Amendment) ending March 31, 2009 and June 30, 2009, the breach
of Section 11.14.2 for the Computation Period ending June 30, 2009, and the
breach of Section 11.4.3 as of the last day of the Computation Periods ending
March 31, 2009 and June 30, 2009. Each of the Borrowers and the other Credit
Parties hereby consents to, and acknowledges the availability of, each and every
right and remedy set forth in the Credit Agreement, the Guaranty and Collateral
Agreement and the other Loan Documents with respect to any Event of Default
other than the Events of Default expressly waived pursuant to the first sentence
of this paragraph.

 

-21-



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS PRECEDENT
4.01 Conditions to Effectiveness. The effectiveness of the amendments set forth
in Sections 2.01 — 2.38 and the waiver set forth in Section 3.01 hereof are
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by the Administrative Agent:
(a) The Administrative Agent shall have received the following documents, each
in form and substance satisfactory to the Administrative Agent and its legal
counsel:
(i) this Amendment duly executed by Borrowers and the other Credit Parties and
the Lenders constituting at least the Required Lenders;
(ii) the amended and restated Agent Fee Letter; and
(iii) such other documents as reasonably requested by the Administrative Agent;
(b) All corporate (or other organization) proceedings taken in connection with
the transactions contemplated by this Amendment and all documents, instruments
and other legal matters incident thereto shall be satisfactory to the
Administrative Agent and its legal counsel;
(c) Borrowers shall have delivered to the Administrative Agent and the Lenders a
“flash report” reporting the consolidated “Currency Adjusted Net Sales” (as
defined in the Credit Agreement after giving effect to Amendment No. 5) for the
month ending June 30, 2009;
(d) Borrowers shall have paid all costs and expenses (including reasonable
attorneys’ fees and disbursements) and fees of the Administrative Agent; and
(e) Borrowers shall have paid the first installment of the Amendment Fee as set
forth in Section 5.01.

 

-22-



--------------------------------------------------------------------------------



 



ARTICLE V
CERTAIN COVENANTS
5.01 Amendment Fee. In consideration of the Required Lenders entering into this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Borrowers hereby agree to pay
to each Lender who executes and delivers this Amendment on or before the date
hereof, an amendment fee equal to such Lender’s pro-rata share of the product of
(a) the sum of the aggregate Term Loan Exposures of all Lenders on the date
hereof plus the aggregate Revolving Commitments (after giving effect to the
reduction of the Revolving Commitments set forth in this Amendment) of all
Lenders on the date hereof multiplied by (b) 0.75% (i.e., 75 basis points). This
amendment fee shall be fully earned on the date hereof and shall be payable in
four (4) equal installment payments, with the first of such payments due on the
date hereof and the next three payments respectively due three (3), six (6) and
nine (9) months following the date hereof. The phrase “pro-rata share” as used
in the immediately preceding sentence shall mean, with respect to any Lender,
the percentage obtained by dividing (i) such Lender’s aggregate Revolving
Commitments (as so reduced) plus such Lender’s Term Loan Exposure as of the date
hereof by (ii) the aggregate amount of Revolving Commitments (as so reduced) of
all Lenders plus the Term Loan Exposures of all Lenders as of the date hereof.
Any failure of the Borrowers to pay, when due, any such installments shall
constitute an Event of Default under the Credit Agreement. The term “Amendment
Fee” as used herein shall mean the aggregate amendment fees owed pursuant to
this Section 5.01 to those Lenders who execute and deliver this Amendment.
ARTICLE VI
NO WAIVER
6.01 No Waiver. Other than the waivers set forth in Section 3.01 hereof, nothing
contained in this Amendment shall be construed as a waiver by the Administrative
Agent or the Lenders of any covenant or provision of the Credit Agreement, the
Guaranty and Collateral Agreement, this Amendment, the other Loan Documents, or
of any other contract or instrument among the Borrowers and/or the other Credit
Parties, as the case may be, and the Administrative Agent and/or the Lenders
(and/or their respective Affiliates), as the case may be, and the failure of the
Administrative Agent and/or Lenders (and/or their respective Affiliates) at any
time or times hereafter to require strict performance by the Borrowers and/or
the other Credit Parties of any provision thereof shall not waive, affect or
diminish any right of the Administrative Agent and the Lenders (or their
respective Affiliates) to thereafter demand strict compliance therewith.
ARTICLE VII
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES; CONFIRMATIONS
7.01 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in Credit
Agreement and the other Loan Documents. The terms and provisions of the Credit
Agreement and the other Loan Documents, as amended hereby, are ratified and
confirmed and shall continue in full force and effect. The Borrowers, the other
Credit Parties, the Lenders and the Administrative Agent agree that the Credit
Agreement and the other Loan Documents, as amended hereby, shall continue to be
legal, valid, binding obligations of the parties thereto, enforceable against
such parties in accordance with their respective terms. Without limiting the
generality of the foregoing, the Borrowers and the other Credit Parties hereby
confirm and agree that (a) all Liens under the Collateral Documents (as amended)
remain in

 

-23-



--------------------------------------------------------------------------------



 



full force and effect (as so amended) and (b) the guaranty obligations and other
obligations of the Borrowers and all other Credit Parties under the Guaranty and
Collateral Agreement (and other applicable Collateral Documents), as amended,
remain in full force and effect (as so amended) and (as set forth in the
Guaranty and Collateral Agreement) shall not be impaired or otherwise limited by
any waiver or modification set forth in this Amendment (and nothing contained in
this Amendment shall, or shall be interpreted to, create a custom, course of
dealing or other agreement or arrangement by which the consent or confirmation
of any Credit Party to any modification or waiver is required in order to keep
any obligations under the Guaranty and Collateral Agreement (and other
applicable Collateral Documents) in full force and effect, it being agreed that
no such consent or confirmation is necessary or required in order to keep such
obligations in full force and effect). Without limiting the generality of the
foregoing (or of Section 1.2(e) of the Credit Agreement), it is hereby confirmed
and agreed that any reference in the Loan Documents to any Note shall include
all amendments, restatements, supplements and other modifications thereto and
any Notes issued under Section 15.6.1 of the Credit Agreement and/or other Notes
in substitution or replacement of any Note(s). Any breach of any representation,
warranty or confirmation set forth in this Amendment by any Borrower or any
other Credit Party shall be deemed to constitute an Event of Default under the
Credit Agreement.
7.02 Representations and Warranties. Each of the Borrowers and the other Credit
Parties hereby represents and warrants to the Administrative Agent and the
Lenders that (a) the execution, delivery and performance of this Amendment and
any and all Loan Documents executed and/or delivered in connection herewith have
been authorized by all requisite corporate (or other applicable organization)
action on the part of such Borrower or other Credit Party, as the case may be,
and will not violate the charter, by-laws or other organizational documents of
such Borrower or other Credit Party; (b) the representations and warranties of
such Borrower or other Credit Party, as the case may be, contained in any Loan
Document are true and correct in all respects (or if the applicable
representation or warranty is not qualified by a materiality qualifier, true and
correct in all material respects) on the date hereof and on and as of the date
of execution hereof as though made on and as of each such date (except to the
extent stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all respects (or if the
applicable representation or warranty is not qualified by a materiality
qualifier, true and correct in all material respects) as of such earlier date);
(c) after giving effect to the waivers set forth in Section 3.01 hereof, no
Event of Default or Unmatured Event of Default under the Credit Agreement has
occurred and is continuing; (d) no Specified Permitted Redemption Payment and no
Rabbi Trust Permitted Payment, as each of those terms were defined in the Credit
Agreement prior to this Amendment, were made from (and including) January 1,
2009 to (and including) the date hereof; and (e) no Credit Party that is party
to the Guaranty and Collateral Agreement has changed its legal name since
November 21, 2006 except (i) Newco changed its name from Mainsee 430. VV GmbH to
Baldwin Germany Holding GmbH, (ii) Oxy-Dry GmbH changed its name from Oxy-Dry
Maschinen GmbH to Baldwin Oxy-Dry GmbH and (iii) Baldwin Southeast Asia
Corporation changed its name from Oxy-Dry Asia Pacific, Inc.. The Borrowers and
the other Credit Parties acknowledge and agree that the unpaid principal of, and
accrued and unpaid interest under, each of the Loans as of July 31, 2009 is as
set forth below and such sums are justly owed without claim, counterclaim,
cross-complaint, offset, defense or other reduction of any kind against the
Lenders or the Administrative Agent:
(a) Parent Revolving Loans borrowed in Dollars: unpaid principal of $12,100,000
and accrued and unpaid interest of $25,759.56 is owed by the Parent.
(b) Parent Revolving Loans borrowed in Euros: unpaid principal of €0 and accrued
and unpaid interest of €0 is owed by the Parent.

 

-24-



--------------------------------------------------------------------------------



 



(c) German Revolving Loans borrowed by BGG in Dollars: unpaid principal of $0
and accrued and unpaid interest of $0 is owed by BGG.
(d) German Revolving Loans borrowed by BGG in Euros: unpaid principal of
€1,000,000 and accrued and unpaid interest of €1,260 is owed by BGG.
(e) German Revolving Loans borrowed by Oxy-Dry GmbH in Dollars: unpaid principal
of $0 and accrued and unpaid interest of $0 is owed by Oxy-Dry GmbH.
(f) German Revolving Loans borrowed by Oxy-Dry GmbH in Euros: unpaid principal
of €0 and accrued and unpaid interest of €0 is owed by Oxy-Dry GmbH.
(g) Term Loans: unpaid principal of €7,364,340.98 and accrued and unpaid
interest of €9,279.07 is owed by Newco.
(h) Parent Letters of Credit issued in Dollars: the portion of the Parent Stated
Amount with respect to such Letters of Credit is $382,916.00.
(i) Parent Letters of Credit issued in Swedish Krona: the portion of the Parent
Stated Amount with respect to such Letters of Credit is 5,000,000 Swedish Krona.
(j) Parent Letters of Credit issued in Euros: the portion of the Parent Stated
Amount with respect to such Letters of Credit is €0.
As of the date hereof, (i) Bank of America, N.A., in its capacity as a Lender,
owns fifty percent (50%) of the outstanding Term Loans and outstanding Revolving
Loans, (ii) Citizens Bank of Connecticut as Lender owns thirty percent (30%) of
the outstanding Term Loans and outstanding Revolving Loans and (iii) Webster
Bank, National Association as Lender owns twenty percent (20%) of the
outstanding Term Loans and Revolving Loans.
7.03 Confirmations (German Master Credit Contract). Reference is made to
Amendment No. 2 and to the Amendment No. 1 to Guaranty and Collateral Agreement.
Borrowers hereby confirm, represent and warrant that the Master Credit Contract
referred to in Amendment No. 2 and the Amendment No. 1 to Guaranty and
Collateral Agreement has been terminated and that all obligations of any
Borrower thereunder to the “German Bank” (as defined in Amendment No. 2) have
been paid and satisfied in full other than with respect to guaranty obligations
of Borrowers’ customer contracts in an amount not to exceed $630,000 in the
aggregate as of June 30, 2009 (the “Existing German Bank Guaranty Obligations”)
which such Existing German Bank Guaranty Obligations have been cash
collateralized (by the pledge of cash deposits) in an amount equal thereto.
Borrowers further confirm, agree and covenant that the Existing German Bank
Guaranty Obligations outstanding from time to time shall

 

-25-



--------------------------------------------------------------------------------



 



“count” towards the $1,000,000 limitation set forth in Section 11.1(i) of the
Credit Agreement, as amended. As set forth in Amendment No. 2, the Existing
German Bank Guaranty Obligations shall (as shall any other bank guaranties
permitted under Section 11.1(i) of the Credit Agreement, as amended) be deemed
part of Debt (and Total Debt). This Section 7.03 and Section 11.1(i) of the
Credit Agreement, as amended, supersede any inconsistent provision in Amendment
No. 1 to Guaranty and Collateral Agreement with respect to the Existing German
Bank Guaranty Obligations. Borrowers further understand and agree that the only
Debt permitted under Section 11.1(i) of the Credit Agreement (and by this
Section 7.03) are the bank guaranties described therein and that no Borrower
(including any German Borrower) may enter into any other master credit contract
for any other purpose without the consent of the Required Lenders (which consent
may be granted in their sole discretion).
7.04 Confirmations (Swedish Letter of Credit). Reference is made to the
Modification and Limited Waiver. It is hereby confirmed that the Parent had
previously requested, and the Issuing Lender has issued, a Parent Letter of
Credit in the amount of 5,000,000 Swedish Krona (LaSalle Bank National
Association letter of credit #S605274 and Bank of America, N.A. letter of credit
#68030846) (as same may be renewed, extended or otherwise modified from time to
time, the “Swedish Letter of Credit” which term shall also include any letter(s)
of credit (if any) issued (in Swedish Krona) by the Issuing Lender in
substitution or replacement thereof or of any such substitute or replacement
letter(s) of credit). It is acknowledged and agreed that the Swedish Letter of
Credit is one of the Parent Letters of Credit and that the terms and provisions
of the Credit Agreement as amended, restated, supplemented or otherwise modified
from time to time (including without limitation Sections 2.1.5 and 2.3 of the
Credit Agreement) and the other Loan Documents shall apply to the Swedish Letter
of Credit. The term “Euros” as used in the Credit Agreement (and any other
applicable Loan Document), as amended, restated, supplemented or otherwise
modified from time to time, shall be deemed to mean “Swedish Krona” in
connection with the Swedish Letter of Credit. Without limiting the generality of
the immediately preceding sentence, the Dollar Equivalent of the Stated Amount
of the Swedish Letter of Credit shall be the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Lender, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with Swedish
Krona.
7.05 Confirmations (Netherlands Pledge Agreements). Reference is hereby made to
Amendment No. 1 to Guaranty and Collateral Agreement the terms and provisions of
which are hereby confirmed in all respects. Without limiting the generality of
the immediately preceding sentence, it is hereby confirmed and agreed that if
any Netherlands Pledge Agreement provides for a lien priority (as it relates to
securing the applicable secured obligations thereunder) that would, if not for
this Section 7.05 (or Section 5.03 of Amendment No. 1 to Guaranty and Collateral
Agreement), result in an application of the proceeds of the collateral or
security under such Netherlands Pledge Agreements that would be different than
the order of priority set forth in Section 6.6 of the Guaranty and Collateral
Agreement (as amended), then the parties shall take such actions (including the
applicable Lender(s) purchasing participation interests) so that such order of
priority under such Section 6.6 of the Guaranty and Collateral Agreement is, in
effect, preserved.

 

-26-



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS PROVISIONS
8.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the Guaranty and Collateral Agreement
or any other Loan Documents or under or in connection with this Amendment,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Loan Documents.
8.02 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
8.03 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Administrative Agent, the Lenders, the Borrowers and the
other Credit Parties and their respective successors and assigns, except that no
Borrower or Credit Party may assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent. It is
acknowledged and agreed that Bank of America, N.A., has, as successor by merger
to LaSalle Bank National Association, succeeded to all of the respective rights
and duties of LaSalle Bank National Association as a Lender (including without
limitation as the Issuing Lender), and the Administrative Agent under the Loan
Documents.
8.04 Certain Costs and Expenses. Without in any way limiting the generality of
Sections 10.2 or 15.5 of the Credit Agreement, the Parent acknowledges and
agrees that it shall (i) promptly pay the reasonable fees and disbursements of
all legal counsel retained by the Administrative Agent in connection with the
preparation, negotiation, execution and delivery of this Amendment or any future
waiver or modification (or proposed modification or waiver whether or not
consummated), if any, of any Loan Document(s) (provided that Borrower shall not
have to pay the allocable costs of internal legal services of the Administrative
Agent in connection with the preparation, negotiation, execution and delivery of
this Amendment provided it is understood and agreed that this parenthetical
phrase shall not, and shall not be interpreted to, limit the right of the
Administrative Agent or any Lender to receive the allocable costs of internal
legal services with respect to agreements or matters other than the preparation,
negotiation, execution and delivery of this Amendment) and (ii) pay all fees of
Capstone (as defined in the Modification and Limited Waiver) required to be paid
in the Modification and Limited Waiver. The Borrowers and other Credit Parties
hereby agree that all findings and conclusions and other work product of
Capstone shall be protected by the attorney-client privilege and shall not be
subject to review or discovery by the Borrowers or any other Credit Party.
8.05 Counterparts. This Amendment may be executed and delivered by facsimile,
portable document format (“.pdf”), Tagged Image File Format (“.TIFF”) or other
electronic means of delivery and in one or more counterparts, each of which when
so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same instrument.

 

-27-



--------------------------------------------------------------------------------



 



8.06 Preliminary Statements. The Preliminary Statements set forth in this
Amendment are accurate and shall form a substantive part of the agreement of the
parties hereto.
8.07 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
8.08 Relationship. The relationship between the Borrowers and other Credit
Parties on the one hand and the Lenders and the Administrative Agent on the
other hand shall be solely that of borrowers and guarantors, on the one hand,
and lender on the other. Neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to any Borrower or other Credit Party
arising out of or in connection with this Amendment or any of the other Loan
Documents, and the relationship between the Borrowers and other Credit Parties,
on the one hand, and the Administrative Agent and the Lenders, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor.
The Borrowers and other Credit Parties acknowledge that they have been advised
by counsel in the negotiation, execution and delivery of this Amendment and the
other Loan Documents. No joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
or by the other Loan Documents among the Lenders or among the Borrowers (and
other Credit Parties) and the Lenders.
8.09 Time is of the Essence. The parties hereto (i) have agreed specifically
with regard to the times for performance set forth herein and in the other Loan
Documents and (ii) acknowledge and agree such times are material to this
Amendment and the other Loan Documents. Therefore, time is of the essence with
respect to this Agreement and the other Loan Documents.
8.10 Jury Trial; Indemnification. Without limiting the generality of Sections
15.17, 15.18, 15.19 and 15.20 of the Credit Agreement, it is hereby agreed that
the terms and provisions of such Sections shall apply to this Amendment and any
transaction or matter contemplated by, in connection with or arising out of this
Amendment.
8.11 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED PURSUANT
HERETO (EXCEPT AS EXPRESSLY SET FORTH IN ANY SUCH AGREEMENT) SHALL BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

-28-



--------------------------------------------------------------------------------



 



8.12 Final Agreement. THE CREDIT AGREEMENT (AS AMENDED HEREBY) AND THE OTHER
LOAN DOCUMENTS REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND THEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.
THE CREDIT AGREEMENT (AS AMENDED HEREBY) AND THE OTHER LOAN DOCUMENTS MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING PROVISIONS, THE BORROWERS AND
THE OTHER CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT NEITHER ANY LENDER NOR THE
ADMINISTRATIVE AGENT HAS MADE ANY PROMISES OR ASSURANCES WITH RESPECT TO, AND
THE BORROWERS AND OTHER CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT THERE IS NO
ORAL AGREEMENT WITH RESPECT TO, ANY FUTURE AMENDMENT, WAIVER OR OTHER
MODIFICATION OF THE LOAN DOCUMENTS OR ANY RESTRUCTURING OR WORKOUT THEREOF OR
WITH RESPECT THERETO. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT
OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT
SIGNED BY THE BORROWERS AND THE REQUIRED LENDERS AND (WITH RESPECT TO MATTERS
AFFECTING THE ADMINISTRATIVE AGENT) THE ADMINISTRATIVE AGENT AND (WITH RESPECT
TO MATTERS AFFECTING THE ISSUING LENDER) THE ISSUING LENDER.
8.13 Release. EACH OF THE BORROWERS AND THE OTHER CREDIT PARTIES HEREBY
ACKNOWLEDGES THAT, AS OF THE DATE HEREOF, IT HAS NO DEFENSE, COUNTERCLAIM,
OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT
CAN BE ASSERTED (A) TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS APPLICABLE
LIABILITIES UNDER ANY LOAN DOCUMENT, ANY BANK PRODUCT AGREEMENT OR ANY HEDGING
AGREEMENT WITH ANY LENDER, THE ADMINISTRATIVE AGENT OR ANY OF THEIR RESPECTIVE
AFFILIATES AND/OR (B) TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR
NATURE FROM THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS (OR ANY OF THEIR
RESPECTIVE AFFILIATES). EACH OF THE BORROWERS AND THE OTHER CREDIT PARTIES
HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE
ADMINISTRATIVE AGENT AND LENDERS, THEIR PREDECESSORS, AGENTS, AFFILIATES,
EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH BORROWER OR OTHER
CREDIT PARTY MAY NOW OR HEREAFTER HAVE AGAINST THE ADMINISTRATIVE AGENT,
LENDERS, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY,
AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING OUT OF OR OTHERWISE
IN ANY WAY RELATING IN ANY WAY TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT,
HEDGING AGREEMENT, BANK PRODUCT AGREEMENT, THE OBLIGATIONS, ANY OTHER
TRANSACTION CONTEMPLATED BY ANY OF THE FOREGOING DOCUMENTS, OR ANY ACTION OR
OMISSION OF THE ADMINISTRATIVE AGENT OR ANY LENDER UNDER OR OTHERWISE IN

 

-29-



--------------------------------------------------------------------------------



 



ANY WAY RELATING TO ANY OF THE FOREGOING DOCUMENTS. THE BORROWERS AND OTHER
CREDIT PARTIES EXPRESSLY WAIVE ANY PROVISION OF STATUTORY OR DECISIONAL LAW TO
THE EFFECT THAT A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE RELEASING
PARTY(IES) DOES NOT KNOW OR SUSPECT TO EXIST IN SUCH PARTY’S FAVOR AT THE TIME
OF EXECUTING THE RELEASE, WHICH, IF KNOWN BY SUCH PARTY, MUST OR MIGHT HAVE
MATERIALLY AFFECTED SUCH PARTY’S SETTLEMENT WITH THE RELEASED PARTIES. NOTHING
CONTAINED IN THIS PARAGRAPH SHALL, OR SHALL BE INTERPRETED TO, IMPAIR ANY RIGHTS
OF ANY BORROWER (OR OTHER CREDIT PARTY) WITH RESPECT TO ANY DEPOSIT OR OTHER
BANK ACCOUNTS OF SUCH BORROWER OR OTHER CREDIT PARTY (OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES) WITH ANY LENDER OR THE ADMINISTRATIVE AGENT.
[Remainder of Page Intentionally Left Blank]

 

-30-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the date first written above.

                      BALDWIN TECHNOLOGY COMPANY, INC.    
 
                    By:   /s/ Karl S. Puehringer                  
 
      Name:   Karl S. Puehringer    
 
      Title:   President and Chief Executive Officer    
 
                    BALDWIN GERMANY HOLDING GMBH    
 
                    By:   /s/ Karl S. Puehringer                  
 
      Name:   Karl S. Puehringer    
 
      Title:   Managing Director    
 
                    BALDWIN GERMANY GMBH    
 
                    By:   /s/ Karl S. Puehringer                  
 
      Name:   Karl S. Puehringer    
 
      Title:   Managing Director    
 
                    BALDWIN OXY-DRY GMBH         (formerly known as OXY-DRY
MASCHINEN GMBH)    
 
                    By:   /s/ Karl S. Puehringer                  
 
      Name:   Karl S. Puehringer    
 
      Title:   Managing Director    

[Signature Page to Waiver and Amendment No 5. to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



                      BALDWIN GRAPHIC SYSTEMS, INC.    
 
                    By:   /s/ John P. Jordan                  
 
      Name:   John P. Jordan    
 
      Title:   Vice President and Treasurer    
 
                    OXY-DRY FOOD BLENDS, INC.    
 
                    By:   /s/ John P. Jordan                  
 
      Name:   John P. Jordan    
 
      Title:   Vice President and Treasurer    
 
                    OXY-DRY U.K., INC.    
 
                    By:   /s/ John P. Jordan                  
 
      Name:   John P. Jordan    
 
      Title:   Vice President    
 
                    BALDWIN SOUTHEAST ASIA CORPORATION         (formerly known
as Oxy-Dry Asia Pacific, Inc.)    
 
                    By:   /s/ John P. Jordan                  
 
      Name:   John P. Jordan    
 
      Title:   Vice President    
 
                    BALDWIN AMERICAS CORPORATION    
 
                    By:   /s/ Karl S. Puehringer                  
 
      Name:   Karl S. Puehringer    
 
      Title:   President    
 
                    BALDWIN ASIA PACIFIC CORPORATION    
 
                    By:   /s/ Karl S. Puehringer                  
 
      Name:   Karl S. Puehringer    
 
      Title:   President    

[Signature Page to Waiver and Amendment No 5. to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



                      MTC TRADING COMPANY    
 
                    By:   /s/ Karl S. Puehringer                  
 
      Name:   Karl S. Puehringer    
 
      Title:   President    
 
                    OXY-DRY CORPORATION    
 
                    By:   /s/ John P. Jordan                  
 
      Name:   John P. Jordan    
 
      Title:   Vice President and Treasurer    
 
                    BALDWIN EUROPE CONSOLIDATED INC.    
 
                    By:   /s/ Karl S. Puehringer                  
 
      Name:   Karl S. Puehringer    
 
      Title:   President    

[Signature Page to Waiver and Amendment No 5. to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



                      BALDWIN ROCKFORD CORPORATION    
 
                    By:   /s/ John P. Jordan                  
 
      Name:   John P. Jordan    
 
      Title:   President and CEO    
 
                    BALDWIN EUROPE CONSOLIDATED B.V.    
 
                    By:   Baldwin Graphic Equipment BV    
 
                    By:   /s/ John P. Jordan                  
 
      Name(s):    John P. Jordan    
 
      Title:   Managing Director    
 
                    By:   /s/ Jacobus Willems                  
 
      Name(s):   Jacobus Willems    
 
      Title:   Managing Director    
 
                    BALDWIN GRAPHIC EQUIPMENT B.V.    
 
                    By:   /s/ John P. Jordan                  
 
      Name(s):   John P. Jordan    
 
      Title:   Managing Director    
 
                    By:   /s/ Jacobus Willems                  
 
      Name(s):   Jacobus Willems    
 
      Title:   Managing Director    

[Signature Page to Waiver and Amendment No 5. to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A., as Administrative Agent    
 
                    By:   /s/ Roberto Salazar                  
 
      Name:   Roberto Salazar    
 
      Title:   Assistant Vice President    
 
                    BANK OF AMERICA, N.A., as Lender    
 
                    By:   /s/ Anthony D. Healey                  
 
      Name:   Anthony D. Healey    
 
      Title:   Senior Vice President    

[Signature Page to Waiver and Amendment No 5. to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



                      WEBSTER BANK, NATIONAL ASSOCIATION,
as Lender    
 
                    By:   /s/ E.B. Shelley                  
 
      Name:   E.B. Shelley    
 
      Title:   Senior Vice President    

[Signature Page to Waiver and Amendment No 5. to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



                      CITIZENS BANK OF CONNECTICUT, as Lender    
 
                    By:   /s/ Gary Burdick                  
 
      Name:   Gary Burdick    
 
      Title:   Senior Vice President    

 

 